DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo (US-5266763-A) in view of Vovan (US-20090206082-A1) and Bateman (US-4147277-A).
Colombo discloses a container (10) comprising: a base (20) having a first room with an open top, a first lip (25) extending from a periphery of the open top of the base, a bent portion (26) extending outward from the first lip, the bent portion of the base being step-shaped (Fig. 4), a cover (60) having a second room with an open bottom (at 60), a second lip (64) extending from a periphery of the open bottom of the cover, a skirt extending from the second lip (Fig. 4), the skirt of the cover being step-shaped (Fig. 4), and a first annular groove (at 62, par. 4, lines 53-56) formed between the inner periphery of the open bottom of the cover and the skirt (Fig. 2), and an intermediate part (40) having a third room with an open top, the third room being shallower than that of the first room of the base (Fig. 2), a third lip (46) extending from a periphery of the open top of the third room and being step-shaped, the third lip of the intermediate part covering up and being matched with the first lip of the base, the second lip of the cover mounted to and pressing onto the third lip (Fig. 4), and at least one support (44) protruding from an inner periphery of the third room.
Colombo fails to teach two first lugs respectively extending from the first lip, each first lug having a plate extending therefrom which is a flexible plate, each plate having a boss formed on a face thereof; two second lugs respectively extending from the second lip, each second lug having a recess defined centrally therein, and an extension extending from a top of the at last one support.
Vovan teaches that it is known in the art to manufacture a container with two first lugs respectively extending from the first lip, each first lug having a plate (25) extending therefrom which is a flexible plate, each plate having a boss (21) formed on a face thereof (Fig. 2); and two second lugs respectively extending from the second lip, each second lug having a recess (23) defined centrally therein.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container o Colombo with the lugs taught by Vovan in order to lock the bae and cover together.
Bateman teaches that it is known in the art to manufacture an intermediate part of a container with an extension (48).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the intermediate part with an extension in order to aid in pouring or scooping from the intermediate part.
The modified container of Colombo teaches wherein an upright wall of the third lip, an upright wall of the first lip, and an upright wall of the first annular groove each are less than 90 degrees (depending on the reference point), wherein the extension is bent outward and downward to form a second annular groove which is formed between the extension and the third lip (Colombo, above 44), wherein a shape of the base is matched with or not matched with a shape of the intermediate part, the base and the intermediate part are geometric shape (Colombo, Fig. 1), wherein the bent portion of the base and the skirt of the cover are step-shaped (Colombo, Fig. 4), and wherein the extension of the at least one support is higher than a top of the third lip (Bateman, Fig. 6, depending on container orientation).
Batman further teaches providing a third room with a separator (16).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a separator so that contents of the container could be segregated.

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case the structure and relative directional limitations claimed are met by the modified structure of Colombo.  The claims would have to be amended to more particularly recite the features of applicant’s invention in order to read over the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733